Citation Nr: 9910781	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1944. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In December 1997, the RO proposed to reduce the 
veteran's 30 percent rating for bilateral hearing loss to 20 
percent disabling.  The June 1998 rating decision reduced the 
rating to 20 percent, effective November 1, 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A June 1994 rating decision granted a 30 percent 
evaluation for bilateral hearing loss.

3.  A June 1998 rating decision reduced that evaluation to 20 
percent when all of the evidence of record did not indicate 
that sustained improvement was demonstrated.


CONCLUSION OF LAW

The criteria for restoration of the 30 percent evaluation for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§4.85, 4.87, Diagnostic Code 
6103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed.Reg. 44117-44122 
(1987) and correction 52 Fed.Reg. 40439 (1987).  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1997).  
Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87.

Service connection has been established for bilateral hearing 
loss, rated as 10 percent disabling beginning in 1985, 30 
percent disabling beginning May 1994, and 20 percent 
disabling beginning November 1, 1998.  The veteran contends 
that a reduction of the assigned 30 percent rating for 
bilateral hearing loss was not proper, as his service-
connected bilateral hearing loss disability did not improve, 
but instead has worsened.  

In December 1997, the RO proposed to reduce the veteran's 30 
percent rating for bilateral hearing loss to 20 percent.  The 
June 1998 rating decision reduced the rating to 20 percent, 
effective November 1, 1998. 

On VA audiological evaluation in June 1994, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
60
60
LEFT
55
60
55
70

Speech audiometry revealed speech recognition ability of 72 
percentage in the right ear and of 58 percentage in the left 
ear.

Audiological testing in June 1994 demonstrated an average 59 
decibel loss, coupled with a speech recognition score of 72 
percent in the right ear, which results in a numeric 
designation of V, and an average 60 decibel loss, coupled 
with a speech recognition score of 58 percent in the left 
ear, which results in a numeric designation of VII.  When 
these results are assessed using Table VII, the appropriate 
percentage rating is 30 percent, designated as Diagnostic 
Code 6103.  38 C.F.R. § 4.85, 4.87. 

On VA audiological evaluation in August 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
65
LEFT
50
55
55
60

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 74 percent in the left ear.  

Audiological testing in August 1997 demonstrated an average 
63 decibel loss, coupled with a speech recognition score of 
78 percent in the right ear, which results in a numeric 
designation of IV, and an average 55 decibel loss, coupled 
with a speech recognition score of 74 percent in the left 
ear, which results in a numeric designation of V.  When these 
results are assessed using Table VII, the appropriate 
percentage rating is 10 percent, designated as Diagnostic 
Code 6101.  38 C.F.R. § 4.85, 4.87.  

On VA audiological evaluation in February 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
60
65
LEFT
60
60
65
70

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 48 percent in the left ear.  

Audiological testing in February 1998 demonstrated an average 
61 decibel loss, coupled with a speech recognition score of 
74 percent in the right ear, which results in a numeric 
designation of V, and an average 64 decibel loss, coupled 
with a speech recognition score of 48 percent in the left 
ear, which results in a numeric designation of VIII.  When 
these results are assessed using Table VII, the appropriate 
percentage rating is 30 percent, designated as Diagnostic 
Code 6103.  38 C.F.R. § 4.85, 4.87.

On VA audiological evaluation in May 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
60
65
LEFT
55
60
60
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 66 percent in the left ear.  

Audiological testing in May 1998 demonstrated an average 60 
decibel loss, coupled with a speech recognition score of 72 
percent in the right ear, which results in a numeric 
designation of V, and an average 61 decibel loss, coupled 
with a speech recognition score of 66 percent in the left 
ear, which results in a numeric designation of VI.  When 
these results are assessed using Table VII, the appropriate 
percentage rating is 20 percent, designated as Diagnostic 
Code 6102.  38 C.F.R. § 4.85, 4.87.  

Private audiological examination in January 1998 recorded an 
average 60 decibel loss, coupled with a speech recognition 
score of 76 percent in the right ear, and an average 60 
decibel loss, coupled with a speech recognition score of 48 
percent in the left ear.  These results are consistent with a 
20 percent rating.  38 C.F.R. § 4.85, 4.87. 

There is no question that a disability maybe reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court, in Brown 
v. Brown, 5 Vet. App. 413 (1993), has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. 
§§ 4.2, and 4.10 provide that in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.

The veteran and his spouse have both asserted that there has 
been no improvement in the veteran's ability to hear.  While 
two VA examinations reflect that the veterans hearing loss is 
not as great as it was as the time of the June 1994 
examination, one VA examination continues to indicate that 
his hearing loss continues to be as great as in June 1994.  
There is no competent medical evidence that indicates that 
any of the examinations are other than an accurate reflection 
of the veteran's hearing ability at the time of the 
examination.  On the basis of this evidence the Board 
concludes that a preponderance of the evidence does not show 
that there has been an actual change, i.e., improvement in 
hearing, in the veteran's hearing loss or that there is 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Accordingly, 
restoration of the 30 percent evaluation is warranted.


ORDER

Restoration of a 30 percent rating for bilateral hearing loss 
is granted, subject to the laws and regulations governing 
monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 


